PER CURIAM.
Appellant appeals a sentence of seventy-five months in the Department of Corrections imposed after he was re-sentenced pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). Appellant claims the trial judge erred in re-sentencing him without the assistance of appointed counsel. We agree. When a defendant is re-sentenced pursuant to Heggs v. State, a de novo hearing is required. The defendant is entitled to be present at the hearing and to receive the assistance of counsel. Jenkins v. State, 816 So.2d 780 (Fla. 5th DCA 2002) (ruling that in re-sentencing proceedings, such as the one here, the defendant is entitled to a de novo hearing and the assistance of counsel).
Accordingly, we vacate Appellant’s sentence and remand for re-sentencing.
REVERSED AND REMANDED.
*438VAN NORTWICK AND POLSTON, JJ„ and SMITH, LARRY G., Senior Judge, concur.